Citation Nr: 1450807	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-15 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for a prostate disability.

4.  Entitlement to service connection for hiatal hernia.

5.  Entitlement to service connection for chronic obstructive pulmonary disability (COPD), to include as a result of asbestos exposure.

6.  Entitlement to an initial compensable rating for residuals of minor (left) third (long) finger felon.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty in the Army from June 1961 to June 1964.

This case is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville. 

In his June 2012 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing).  In April 2014, through his representative, he withdrew his hearing request.

In addition to the paper claims file, there are Virtual VA (VVA) and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.  The documents in the VVA and VBMS files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to service connection for sleep apnea, a heart disability, a prostate disability and hiatal hernia are addressed in the REMAND that follows the order section of this decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.





FINDINGS OF FACT

1.  There is no competent and credible evidence the Veteran's COPD had its onset in service or within one year of service discharge, or that any current COPD is related to his active military service, to include possible asbestos exposure therein.

2.  At no time during the appeal period is the Veteran's residuals of minor (left) third (long) finger felon shown to have been deep and nonlinear with an area of at least 6 square inches (39 sq. cm) or encompassing an area of 144 square inches (929 sq. cm) or greater; the scar is not shown to be painful, unstable, or to cause any limitation of function.  Amputation is at the distal tip of the finger, not at the proximal interphalangeal joint or proximal thereto.


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2014).

2.  A compensable rating for residuals of minor (left) third (long) finger felon is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.71a, 4.118, Diagnostic Codes 5154, 7801, 7802, 7804, 7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 47 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Regarding the issues decided herein, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was mailed a letter in May 2010, prior to the initial adjudication of the claim in September 2010, advising him of what the evidence must show and the respective duties of VA and the claimant in obtaining evidence, as well as the appropriate notice with respect to the disability-rating and effective-date elements of the claim.  

VA also complied with its duty to assist the Veteran in the development of his claim.  Service treatment records (STRs) and identified, available post-service treatment records (to include private, VA and Social Security Administration (SSA) records) were obtained.  Neither the Veteran nor his representative has identified any available, outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

In this regard, in September 2012 the Veteran submitted a VA Form 21-4142 (Authorization and Consent to Release Information) for a Dr. RB, who treated him in Louisville, Kentucky, beginning in the 1960's.  The Veteran stated on the Form that Dr. RB was deceased; he provided no address or telephone number.  In a March 2013 letter, the AOJ asked the Veteran to submit a new release with an address.  The Veteran responded by submitting a new release in March 2014; however, he indicated that the address was unknown.  VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a).  However, a claimant is required to cooperate fully with VA's efforts and, if necessary, authorize the release of private existing records in an acceptable form.  38 C.F.R. § 3.159(c)(1).  In short, the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  In light of the foregoing, the Board finds that VA has met its obligation to obtain potentially relevant private treatment records by providing the Veteran with a VA Form 21-4142 to authorize their release.  While the Veteran returned the form with some information, he did not provide an address.  Without an address, VA could not reasonably request decades old records from a deceased private physician.  Accordingly, the Board is satisfied that VA made reasonable efforts to locate those private records, and that any relevant information contained therein was not obtained because of the Veteran's inability to cooperate.  38 C.F.R. § 3.159(c).

The Veteran has been afforded the appropriate VA examinations for his COPD and finger claims.  The April 2012 VA examinations were adequate as the examiners reviewed the relevant medical history, considered the Veteran's lay history, and provided opinions with supporting rationale and citation to the evidence.

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  COPD is not a chronic disease listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.303(b) does not apply here.  See Walker, supra.

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

With respect to claims involving asbestos exposure, there is no specific statutory guidance, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases, which has been incorporated into the VA Adjudication Procedure Manual. See DVB CIRCULAR 21-88-8, Asbestos-Related Diseases (May 11, 1988); VA Adjudication Procedure Manual Rewrite M21-1MR, IV.ii.2.C.9 (VA Manual).  The provisions stipulate that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease. 

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  VA Manual, paragraph 9(d).  An asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases.  VA Manual, paragraph 9(b) & (c).  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Id.  Asbestos fibers also may produce pleural effusions and fibrosis, pleural plaques, mesothelioma of the pleura and peritoneum, lung cancer and cancers of the gastrointestinal tract.  Id. 

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  VA Manual, paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information. 

The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos related claim.  However, the pertinent parts of the manual guidelines on service connection in asbestos-related cases are not substantive rules, and there is no presumption that a veteran was exposed to asbestos solely from any one specific type of service.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein. 

Here, the Veteran seeks service connection for COPD, claimed as secondary to asbestos exposure from the barracks he lived in during service.  Alternatively, the Veteran claims that his COPD is related to his exposure to cleaning chemicals, mildew, mold and smoke during service.  He stated that he has experienced symptoms of coughing and shortness of breath since service.  See statements from the Veteran received in May 2010, May 2011 and June 2012.

STRs, including a March 1964 separation examination report, are negative for complaints or findings related to respiratory disability, to include COPD. 

Service personnel records show that the Veteran served in the Army was stationed at Fort Knox for part of his military service.

Post-service private treatment records show the Veteran's treatment for various respiratory disabilities, including pneumonia, cold with cough and congestion, pleurisy and asthmatic bronchitis, beginning in 1967.  COPD was first diagnosed in March 1994, at which time it was noted that the Veteran was smoking two packs per day.  Subsequent treatment records note ongoing treatment for COPD.  In January 1999, the Veteran reported that he had quit smoking two years earlier.

An April 2008 SSA determination notes the Veteran's history of smoking two to three packs per day until 1998.

The Veteran submitted the instant claim in May 2010.

In a statement received in May 2011, the Veteran's wife stated that she visited the Veteran during basic training.  During that time, he experienced various problems, including getting out of breath easily.  In a May 2011 statement, the Veteran's friend stated that he met the Veteran in 1964.  The Veteran had shortness of breath at that time.

In support of his claim, the Veteran submitted a June 2002 Government Accounting Office (GAO) study of the deficiencies in military barracks, to include deteriorating asbestos tiles, mold and inadequate ventilation at Fort Knox.  He also submitted a May 2008 internet article about the shoddy conditions at various military barracks.

The Veteran underwent a VA respiratory examination in April 2012 at which the examiner reviewed his claims file.  The Veteran reported a history of smoking beginning in his late teens.  He reported that he quit smoking after suffering a heart attack.  He complained of shortness of breath with intermittent cough.  The examiner noted December 1998 X-ray findings of large bullae in the upper right lobe indicative of significant chronic lung disease and September 2009 X-ray findings of underlying emphysematous changes with significant bullous changes in the right upper lobe.  A September 2004 CT scan revealed underlying COPD and emphysema.  April 2008 pulmonary function tests showed mild to moderate expiratory obstruction.  On examination, lungs were clear; the Veteran had no cough.  The examiner opined:

There is no evidence during service that the [V]eteran had any acute or chronic lung or respiratory illness or disease.  There is not even a diagnosis of acute bronchitis during service. . . . 

The private records show a diagnosis of chronic bronchitis in 10/1/75 but it was not until 5/5/94 that the actual diagnosis of COPD is found in the records.  Without service records showing chronic respiratory symptoms . . . there is no evidence of a nexus between military service and chronic bronchitis or COPD.  

The majority of cases of COPD in the USA are related to cigarette smoking.  The [V]eteran admits to starting smoking in his late teens.  He smoked until 1998 approximately 35 years or more of first hand smoke exposure to the [V]eteran's lungs.  Some records showed that he smoked 2 packs per day.  [His] COPD/emphysema is related to a long history of exposure to first hand cigarette smoke.  

The examiner also addressed the information submitted by the Veteran regarding the poor physical conditions of various barracks.  She noted that the conditions described were from the 1990's and later; nothing was described from the time the barracks were constructed, or from the Veteran's period of service in the early 1960's.  She stated:

Even if there was asbestos in the barracks in [the] 1960's unless the asbestos was exposed due to run down conditions of the barracks there would not have been an exposure to the barracks.  Additionally there is no evidence in [the Veteran's] records that he has a diagnosis of asbestosis or any radiological evidence of asbestosis.  

Exposure to asbestos cause[s] a restrictive lung disease.  [The Veteran] has an obstructive lung disease.  This is additional evidence that he does not have a condition that could be linked to asbestos exposure.  (Smoking causes obstructive not restrictive lung disease.)

The examiner concluded that the Veteran's COPD is not caused by asbestos exposure.  She also opined that the Veteran's own smoking history outweighed any possible exposure to mold.

At the outset, the Board notes that the evidence does not indicate the Veteran has ever had an asbestos-related disease, and thus, service connection for an asbestos-related disability is not warranted.  There is no radiographic evidence of parenchymal lung disease or asbestosis.  See VA Manual, 9(e).  Further, no physician has diagnosed asbestosis or any other asbestos-related lung disorder, and while lay persons are competent to provide diagnoses in certain circumstances, a diagnosis of an asbestos-related disease it outside the scope of a lay person as it requires clinical tests and studies, and medical training that is beyond a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Specifically, while the Veteran is competent to identify symptoms such as problems breathing, coughing, etc., the Board finds that identifying what disability may be manifested by these symptoms is outside of lay competence.  Moreover, his only diagnosis during the period of this appeal is COPD.

The Veteran may establish service connection for COPD by affirmative and competent evidence that such disease is related to his service or some event therein.  
However, the most probative evidence regarding whether the Veteran's COPD is related to service is the opinion in the April 2012 VA examination report. That is, although the Board readily acknowledges that Veteran, his wife and friend are competent to report respiratory symptoms such as shortness of breath, there is no indication that they are competent to etiologically link any reported symptoms to service, to include exposure to various elements therein.  The Veteran, his wife and his friend have not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that they received any special training or acquired any medical expertise in evaluating respiratory disorders, given the clinical testing and review that is required.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  

The Board places more weight on the VA examiner's opinion.  The examiner reviewed the claims file, performed an, and provided an etiology opinion supported by rationale.  The Board is duly aware of the fact that a review of the claims file is not required to make an opinion probative.  However, in the present case, a review of the complete claims, to include all the X-ray reports, CT scans and PFTs, permitted the VA examiner the opportunity to provide a probative and comprehensive opinion.  See Nieves-Rodriguez v. Peake, 22 Vet App. 295 (2008). 
The VA examiner acknowledged the Veteran's complaints and opined that the Veteran's COPD is less likely than not related to service, and more likely than not related to his long history of cigarette smoking.  There is no persuasive medical opinion to the contrary. Thus, the Board finds that the evidence weighs against a finding of service connection for COPD. 

In sum, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  The evidence is not so evenly balanced to allow application of the benefit of the doubt rule.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The appeal is denied.

III.  Initial Compensable Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's residuals of left third (long) finger felon has been rated 0 percent under Diagnostic Code 5154.  Under this Diagnostic Code, an amputation of the major or minor middle finger, without metacarpal resection, at the proximal interphalangeal joint or proximal thereto warrants a 10 percent evaluation.  Amputation of the major or minor long finger with metacarpal resection (more than one-half of the bone lost) warrants a 20 percent evaluation.  38 C.F.R. § 4.71a,  Diagnostic Code 5154. 

Diagnostic Code 7801 provides ratings for burn or other scars (not on the head, face, or neck) that are deep and nonlinear.  Deep and nonlinear scars involving an area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm.) are rated 10 percent disabling.  Scars in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) are rated 20 percent disabling.  Scars in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) are rated 30 percent disabling.  Scars in an area or areas of 144 square inches (929 sq. cm.) or greater are rated 40 percent disabling. 38 C.F.R. § 4.118 (effective October 23, 2008). Note (1) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118. 

Diagnostic Code 7802 provides a maximum 10 percent rating for a burn or other scars that are superficial and nonlinear involving an area of 144 square inches (929 sq. cm) or greater.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  

Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are painful or unstable.  Note (1) provides that an unstable scar is where, for any reason, there is frequent loss of covering of skin over the scar. 

Under Diagnostic Code 7805, scars are evaluated for any disabling effects not considered in a rating under Diagnostic Codes 7800 to 7804 under an appropriate other Diagnostic Code.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Here, the Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales, supra.  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, the Veteran's STRs reveal that the Veteran is right handed.  He sustained a carbon paper cut on the tip of the left third (long) finger, which became infected.  After the wound was drained, the necrotic tissue at the very distal tip of the finger was amputated.  

Following service, a July 2010 VA examination report notes the Veteran's history of a carbon paper cut to his finger in service.  When the cut became infected, a doctor "stuck a hole in through to let it drain."  When the drain was removed several days later, the tip of the finger came off.  Currently, the Veteran complained of numbness and cracking of the skin during the winter.  He denied any decrease in hand strength or dexterity.  On examination of the fingers, there was no limitation of motion and no evidence of pain.  There was no decreased strength for pushing, pulling, or twisting.  There was no decreased dexterity for twisting, probing, writing, touching and expression.  Minimal tissue loss just proximal to the distal nail bed was noted on the very distal tip of the third finger.  A 4 mm by 1 mm white scaling scarred area was noted; this is where the Veteran reported cracking in the winter.  The distal tip had a rough texture with subjective numbness.  

A September 2010 rating decision granted service connection for residuals of left third (long) finger felon with minimal tissue loss to the distal tip; a noncompensable evaluation was assigned, effective May 2010.

In a May 2011 statement, the Veteran reported that he was able to complete normal, daily activities.  However, the residuals of his minor finger injury prevented him from picking up small objects, holding screws, playing certain musical instruments and typing proficiently.

An April 2012 VA Disability Benefits Questionnaire (DBQ) notes the presence of a hard, callus type scar measuring 0.3 cm by 0.2 cm on the tip of the middle left finger.  The approximate total area of the scar was 1.0 square cm.  There was slight tissue loss.  The scar was not tender, painful, or unstable with frequent loss of skin.  The Veteran reported that there had been no splitting of the skin the previous winter.  However, the Veteran reported that he could tell it was there when he typed.  He also reported that he will not use his middle finger to hold small items such as screws.  The examiner noted that there were no other physical findings, to include muscle or nerve damage, associated with the scar.  Photographs of the scar were obtained in conjunction with the examination.

As noted above, he Veteran's service-connected minor long finger disability has been rated noncompensable under Diagnostic Code 5154.  The two VA examinations produced no clinical findings of amputation beyond some minor tissue loss at the tip of the finger.  The evidence does not show amputation, without metacarpal resection, at the proximal interphalangeal joint or proximal thereto at any point during the appeal period, as is required for the next higher (10 percent) rating.  Therefore, an increased rating under Diagnostic Code 5154 is not warranted.

The Board has also considered whether a higher rating is warranted under the regulations pertaining to scars in 38 C.F.R. § 4.118.  In this regard, the Veteran has been shown to have a scar on the tip of his finger.  Objective findings of pain or frequent loss of skin has not been shown.  The scar is not deep and nonlinear with an area of at least 6 square inches (39 sq. cm) or encompassing an area of 144 square inches (929 sq. cm) or greater.  Although the Veteran has stated that his service-connected finger disability him from picking up small objects, holding screws, playing certain musical instruments and typing proficiently, there are no objective findings to support these complaints.  In fact, VA examination in July 2010 revealed no decrease in strength or dexterity, no limitation of motion and no evidence of pain.   An April 2012 DBQ showed that there were no other physical findings, to include muscle or nerve damage, associated with the scar.  Therefore, function loss has not been shown.  See 38 C.F.R. § 4.118.  

In reviewing the record, the Board finds that the Veteran's service-connected minor third finger disability did not meet the standards for a compensable schedular evaluation at any point during the pendency of the appeal.  See Fenderson, supra.  The preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for COPD is denied.

A compensable rating for residuals of minor (left) third (long) finger felon is denied.


REMAND

The Veteran claims that he has hiatal hernia that had its onset in service and was caused by marching in full gear.  See May 2010 claim, statements from the Veteran received in May 2011 and June 2012, and statements from the Veteran's wife and friend received in May 2011.  He claims that his sleep apnea is related to chemical exposure in service and acid reflux that began in service.  See June 2012 statement.  The Veteran also maintains that he was a heart disability and a prostate disability that are related to his military service.  See May 2010 claim and November 2009 statement.  Private treatment records dated from 1999 to 2010 note findings of hiatal hernia, sleep apnea, heart disease and benign prostatic hypertrophy.  The Veteran has not undergone any VA examinations with regard to these claimed disabilities. 

In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Under the "low threshold" standard of McLendon, examinations to determine if there is a nexus between the Veteran's claimed disabilities and his service are warranted.  Prior to the examinations, all outstanding, pertinent medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who might have records, not already associated with the claims file, pertaining to post-service treatment or evaluation of any sleep apnea, heart disability, prostate disability and hiatal hernia.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file. 

All attempts to procure records should be documented in the file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  Thereafter, arrange for the Veteran to be examined by examiners with sufficient expertise to determine the etiology of any sleep apnea, heart disability, prostate disability and hiatal hernia diagnosed during the period of the appeal (since May 2010).  The Veteran's claims file must be reviewed by the examiners in conjunction with the examination. 

Based upon the claims file review and sound medical principles, the examiners should answer the following questions: 

Is it at least as likely as not (at least 50 percent probable) that any diagnosed sleep apnea is etiologically related to his active military service? 

Is it at least as likely (at least 50 percent probable) as not that any diagnosed heart disability is etiologically related to his active military service? 

Is it at least as likely as not (at least 50 percent probable) that any diagnosed prostate disability is etiologically related to his active military service? 

Is it at least as likely as not (at least 50 percent probable)  that any diagnosed hiatal hernia is etiologically related to his active military service? 

In providing these opinions, the examiners must acknowledge and discuss the lay statements provided by the Veteran, his wife and his friend, as noted above.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims file if the Veteran fails to report for the examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause may have adverse effects on his claim.
 
4.  After undertaking any further development deemed warranted (to include obtaining any treatment records or medical opinions), readjudicate the Veteran's claims of entitlement to service connection for sleep apnea, heart disability, prostate disability and hiatal hernia.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


